                                                      20    MJ     152
                   XXX
                   XXX




                                                                   May 29, 2020

                                                                 s/ Daryl Olszewski




Submitted by email and sworn by telephone
under Rule 4.1.



       May 29, 2020




          Case 2:20-mj-00152-WED Filed 05/29/20 Page 1 of 6 Document 1-1
                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Blake Shubert, being first duly sworn, hereby depose and state as follows:

I.      Agent Background & Experience

        1.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and I have

been so employed since July 7th, 2019. I am assigned to the Violent Crimes Squad (VC-1) in the

Milwaukee Field Office, where I work human trafficking matters as part of the Wisconsin Human

Trafficking Task Force.

        2.      As part of my duties, I investigate the illegal trafficking of persons for the purposes

of labor and commercial sex acts. My formal training and experience includes the FBI Academy

in Quantico, Virginia, where I received comprehensive training in a variety of investigative and

legal matters. This included conducting criminal investigations, drafting and executing search and

arrest warrants, and interviewing witnesses, victims, and subjects. In addition, I have participated

in multiple training events on conducting human trafficking investigations led by members of the

Wisconsin Human Trafficking Task Force. Since joining my squad in Milwaukee, I have gained

experience supporting multiple investigations, conducting operations, and consulting with law

enforcement partners employed by local, state, and federal law enforcement agencies.

        3.      The facts in this affidavit come from my personal observations, my training and

experience, information obtained from citizen witnesses, and information reported to me by other

law enforcement officers during the course of their official duties, all of whom I believe to be

truthful and reliable.

        4.      Throughout this affidavit, “case agents” refers to the federal, state, and local law

enforcement officers who have participated directly in this investigation, and with whom I have

had regular contact regarding this investigation. The case agents in this investigation have included




         Case 2:20-mj-00152-WED Filed 05/29/20 Page 2 of 6 Document 1-1
law enforcement officers from the FBI, the Green Lake County Sheriff’s Office, Immigration and

Customs     Enforcement—Enforcement         and       Removal   Operations,    Homeland       Security

Investigations, the Department of Labor—Office of the Inspector General, the Wisconsin

Department of Justice Division of Criminal Investigation, the Madison Police Department, the

Markesan Police Department, and the Dodge County Sheriff’s Office.

       5.       This affidavit is intended to show merely that there is sufficient probable cause for

the requested criminal complaint and arrest warrants and does not set forth all of my knowledge

about this matter.

II.    Purpose of Affidavit

       6.      Based on the facts set forth in this affidavit, there is probable cause to believe that,

beginning on or about June 10, 2019, and continuing until November 28, 2019, in the State and

the Eastern and Western Districts of Wisconsin, and elsewhere, Julio Cesar Veleta Veleta, AKA

“Cesar” or “Juan;” and Evis Amabilio Garcia Rivera, AKA “Edy” or “El Compa;” committed

federal felony offenses in violation of Title 18, United States Code, Sections 1591(a)(1), (b)(2),

and (c) (sex trafficking of a minor); and Section 1594(c) (conspiracy to engage in sex trafficking).

III.   Probable Cause

       7.      On November 28, 2019, the Green Lake County Sheriff’s Office responded to a

911 call from Juvenile Victim 1 (hereinafter “JV-1”), a 17-year-old female. JV-1 reported that she

was being sexually assaulted and trafficked by adult men at WXXXX County Line Road in

Manchester, Wisconsin.

       8.      The investigation that followed revealed that JV-1 was a foster child from Madison,

Wisconsin, who had been reported missing since June of 2019. According to JV-1, Julio Cesar

Veleta Veleta (hereinafter “Veleta”), had brought her from Madison to the house in Manchester
                                                  2



          Case 2:20-mj-00152-WED Filed 05/29/20 Page 3 of 6 Document 1-1
on multiple occasions between at least August 2019 and November 2019. Approximately eight

undocumented dairy farm workers from Guatemala were housed there.                JV-1 engaged in

commercial sex acts with the residents of that farmhouse, and she gave half of the proceeds of

those sex acts to Veleta.

       9.      According to JV-1, during the same time period, Veleta transported her to a farm

located at NXXX on County Highway A in Markesan, Wisconsin to engage in commercial sex

acts with other dairy farm workers there.

       10.     Case agents interviewed six of the residents of the farmhouse in Manchester, and

five of them admitted to paying for sex with JV-1. Several of them also indicated that Veleta,

whom they knew as “Juan,” had transported JV-1 to Manchester from Madison.

       11.     One of the residents of the house in Manchester who admitted to paying for sex

with JV-1 was Garcia Rivera. Garcia Rivera was interviewed in custody on November 30, 2019.

He signed a Miranda rights waiver form, which was verbally translated for him by a fluent

Spanish-speaking agent. He admitted to having sex with JV-1 on multiple occasions. He stated

that in the beginning, he paid for sex acts with her, but in the end, she was “giving it away.” He

also admitted that he was aware that JV-1 was under the age of 18. Garcia Rivera additionally

talked about how JV-1 would also go to other homes in the area and have sex with men there.

       12.     Case agents searched Garcia Rivera’s phone pursuant to his written consent. They

found messages from September 28, 2019, in which Veleta asked Garcia Rivera how many men

wanted “la morra” [Spanish slang for “the girl”] so that Veleta could decide whether it would be

worth his while to bring her to Manchester.

       13.     Additional messages similarly demonstrate that Garcia Rivera acted as an

intermediary for other subjects from his farm and from other farms in the area to broker visits from

                                                 3



         Case 2:20-mj-00152-WED Filed 05/29/20 Page 4 of 6 Document 1-1
or with JV-1. For example, on November 2, 2019, Garcia Rivera exchanged messages with a

subject from the farm in Markesan who was having sex with JV-1 that day. During that

conversation, Garcia Rivera told the Markesan subject that he had been talking to someone named

“Brian” about whether Brian wanted to have sex. Garcia Rivera explained that if Brian wanted to

“get his stick wet,” Garcia Rivera would bring Brian over to Markesan. Garcia Rivera would stay

outside, but Brian would need to pay JV-1 $50. Garica Rivera added that he could supply condoms

for everyone if necessary. Shortly thereafter, Garcia Rivera indicated he and Brian were on their

way over.

       14.    Case agents interviewed three of the residents of the farmhouse in Markesan, and

two of them admitted to paying for sex with JV-1 on multiple occasions. Both identified Veleta

as the person who had transported JV-1 to Markesan for these commercial sex dates.

       15.    Veleta was interviewed on December 16, 2019. At first, he claimed he had only

met JV-1 once, in Manchester. Later in the interview, he amended this statement to admit that he

had seen her more than once in Manchester, then that he had driven her to Manchester once without

knowing that she was “selling her body,” and finally that he had driven her there from Madison

on three occasions, knowing that she would engage in commercial sex dates.

       16.    Following Veleta’s arrest, case agents contacted his estranged wife, I.E., who said

she had kicked Veleta out in October 2019 because she believed he was cheating on her with JV-

1. I.E. had seen a message from JV-1 asking Veleta to pick her up and became suspicious. When

I.E. confronted Veleta, he told her that “Catalina” was a prostitute. He also said he was driving

her to and from Green Lake County, where she would have sex for money with dairy farm workers.




                                               4



        Case 2:20-mj-00152-WED Filed 05/29/20 Page 5 of 6 Document 1-1
       17.     According to JV-1, both Veleta and Garcia Rivera were aware that she was a minor.

Each asked her about her age on separate occasions (Veleta while she was still 16 and Garcia

Rivera when she was 17), and she responded honestly.

IV.    Conclusion

       18.     Based on the information set out above, Your Affiant respectfully submits that this

affidavit establishes probable cause to believe that Julio Cesar Veleta Veleta, AKA “Cesar” or

“Juan;” and Evis Amabilio Garcia Rivera, AKA “Edy” or “El Compa;” committed federal felony

offenses in violation of Title 18, United States Code, Sections 1591(a)(1), (b)(2), and (c) (sex

trafficking of a minor); and Section 1594(c) (conspiracy to engage in sex trafficking).




                                                5



        Case 2:20-mj-00152-WED Filed 05/29/20 Page 6 of 6 Document 1-1
